Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 1 of 18 PageID 1592




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

 ASHLEY ALLEN, individually and on
 behalf of all others similarly situated,
                                                 Case No. 3:21-cv-178-MMH-JRK
       Plaintiff,

 v.

 JACKSONVILLE UNIVERSITY,

       Defendant.
 ______________________________/

      DEFENDANT’S SUPPLEMENTAL BRIEF ON FLA. STAT. § 768.39

       Defendant, JACKSONVILLE UNIVERSITY (“Defendant” or “JU”),

 pursuant to the Court’s Order [DE 34], respectfully submits its Supplemental Brief on

 Florida Statute § 768.39 in Support of [DE 11] Defendant’s Motion to Dismiss.

                                   INTRODUCTION
        Florida Statute section 768.39 (the “Act”) is a remedial statute wherein the

 Legislature expressly found “an overpowering public necessity for, and no reasonable

 alternative to providing educational institutions with liability protections against

 lawsuits seeking tuition or fee reimbursements or related damages resulting from the

 institutions changing the delivery of educational services, limiting access to facilities,

 or closing campuses during the COVID-19 public health emergency.” The fact that the

 Act was enacted after Plaintiff filed this lawsuit is of no consequence. The remedial

 and procedural provisions of the Act presumptively apply to pending cases which have

 not been adjudicated. While the passage of the Act means that Plaintiff’s Complaint


                                             1
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 2 of 18 PageID 1593




 [DE 6] is due to be dismissed, that result is not manifestly unjust as it does not violate

 any constitutional principles, or impair any vested rights or contractual obligations.

 JU respectfully requests that the Court dismiss this action with prejudice.

 I.     The Act Unequivocally Requires The Dismissal Of This Case
        Florida Statute § 768.39 was enacted by the Legislature to provide liability

 protection to educational institutions from the specific harm presented by this lawsuit:

        The Legislature finds that during the COVID-19 public health emergency,
        educational institutions had little choice but to close or restrict access to their
        campuses in an effort to protect the health of their students, educators, staff, and
        communities.

        The Legislature further finds that lawsuits against educational institutions [which
        are] based on their efforts to provide educational services while keeping students,
        faculty, and communities safe during the COVID-19 public health emergency are
        without legal precedent. One court has even acknowledged that the “legal system
        is now feeling COVID-19’s havoc with the current wave of class action lawsuits that
        seek tuition reimbursement related to forced online tutelage.”

        Under these circumstances, the Legislature finds that there is an overpowering
        public necessity for, and no reasonable alternative to, providing educational
        institutions with liability protections against lawsuits seeking tuition for fee
        reimbursements or related damages resulting from the institutions changing the
        delivery of educational services, limiting access to facilities, or closing
        campuses during the COVID-19 public health emergency.

 Fla. Stat. § 768.39(1) (emphasis added). The only reasonable reading of the Act is that

 it directly disposes of Plaintiff’s claims in this case.

        A.     JU Is Protected Against Liability For Plaintiff’s Claims
        As a nonpublic postsecondary institution, JU is an “educational institution,” as

 defined by the Act. Id.; [DE 6 at ¶ 5]. Pursuant to § 768.39(3)(a), “[a]n educational

 institution that has taken reasonably necessary actions in compliance with federal,

 state, or local guidance to diminish the impact or the spread of COVID-19 may not be



                                                 2
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 3 of 18 PageID 1594




 held liable for, and shall be immune from, any civil damages, equitable relief, or other

 remedies relating to such actions.” Reasonably necessary actions taken “while a state

 of emergency was declared for the COVID-19 pandemic include, but are not limited

 to, any of the following: 1. Shifting in-person instruction to online or remote

 instruction for any period of time; 2. Closing or modifying the provisions of facilities,

 other than housing or dining facilities, on the campus of the educational institution; or

 3. Pausing or modifying ancillary student activities and services available through the

 educational institution.” Fla. Stat. § 768.39(a)(1)-(3). Plaintiff’s Complaint [DE 6]

 alleges breach of contract, and claims of unjust enrichment and alleged violations of

 Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq.

 (“FDUPTA”) that are based precisely on JU’s “reasonably necessary actions”. JU’s

 actions were in compliance with federal, state, and local guidance, as well as Executive

 Order No. 2020-005 issued by Jacksonville Mayor Curry. [DE 11 at p.4]. Thus,

 Plaintiff seeks to hold JU liable for its “reasonably necessary actions” in response to

 the COVID-19 pandemic, and the Act thus clearly provides a basis for dismissal of the

 Complaint, with prejudice.

        B.      The Act’s Exceptions Do Not Apply
             The Act is narrowly tailored to remedy the specific harm and issues found

 by the Legislature, but the liability protections are not without limits. Specifically, the

 Act excludes actions for damages resulting from the (a) breach of express contractual

 obligations allocating liability, and/or (b) damages caused by an act or omission that was

 in bad faith or malicious. Fla. Stat. § 768.39(5)(a)-(b). However, there are no allegations


                                             3
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 4 of 18 PageID 1595




 in the Complaint supporting either of these exceptions. See [DE 6]. To be certain, even

 if Plaintiff tries to argue that she is alleging a breach of express contract claim (as

 opposed to implied in-fact), the documents and materials that she relies on do not

 contain any express obligation allocating liability. Nor does Plaintiff allege any facts

 that show an act or omission that was malicious or an act of bad faith. So, while the

 Act does not close the door to all claims, Plaintiff’s allegations do not avail her of the

 statutory exceptions.

 II.    The Act’s Remaining Remedial And Procedural Provisions Require
        Dismissal of Plaintiff’s Claims
        Beyond the liability protection of subsection (3)(a), the Act’s remedial and

 procedural provisions further necessitate dismissal of Plaintiff’s breach of contract,

 unjust enrichment, and FDUPTA claims. Importantly, neither of these provisions

 create or alter any elements, impose new legal burdens, or impart new legal rights

 which did not exist, or were different prior to enactment. Subsection 3(b) of the Act

 holds that the “provision of in-person or on-campus education and related services is deemed

 to have been impossible…during any period of time in which [educational institutions] took

 reasonably necessary actions described in paragraph (a) to protect students, staff, and

 educators in response to the COVID-19 public health emergency.” Impossibility of

 performance is a well-established defense to breach of contract claims, the existence of

 which is undeniable in this case. See [DE 11, 31]; Mailloux v. Briella, 3 So.3d 394, 396

 (Fla. 4th DCA 2009) (“In Florida, acts of God, impossibility of performance, and




                                              4
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 5 of 18 PageID 1596




 frustration of purpose are well-recognized defenses to non-performance of a

 contract.”).

        Similarly, subsection (3)(c) is dispositive of Plaintiff’s unjust enrichment and

 FDUTPA claims. Fla. Stat. § 768.39(3)(c) (“As a result of the various governmental

 orders and the need for educational institutions to protect their communities, the reasonably

 necessary actions described in paragraph (a) are deemed justified.”). To prove unjust

 enrichment, Plaintiff must show, in pertinent part, that the circumstances are such that

 it would be inequitable for JU to retain the purported benefit without paying for it.

 Commerce P'ship 8098 Ltd. P'ship v. Equity Contracting Co., Inc., 695 So.2d 383, 386 (Fla.

 4th DCA 1997) (en banc). Stated differently, Plaintiff can only recover based on JU’s

 reasonably necessary actions if its actions were not justified, and it would be

 inequitable to allow JU to keep the “benefit.” In addition the fact that Plaintiff left

 campus prior to any communication from JU and never tried to return for any in-

 person instruction, yet still received instruction and academic credit in all of her

 registered courses, § 768.39(3)(c) clearly provides that it would not be “unjust” for JU

 to retain the full amount of tuition Plaintiff paid under the circumstances.

        Similarly, FDUPTA seeks to protect the consuming public from those who

 engage in “unconscionable, deceptive, or unfair acts or practices…” Fla. Stat. §

 501.202(2). Plaintiff can only recover under FDUTPA if JU’s “reasonably necessary

 actions” were “unconscionable, deceptive, or unfair acts or practices,” which Plaintiff

 has failed to allege. As set forth above, if JU’s reasonably necessary actions were

 justified, they certainly could not be “unfair”, “deceptive”, or “fraudulent.”

                                              5
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 6 of 18 PageID 1597




 Regardless of whether alleged as breach of contract, unjust enrichment, or a violation

 of FDUPTA, the dispositive implications of Sections (3)(a), (3)(b), and (3)(c) are

 undeniable given the Legislature’s explicit intent and direction that the Act’s

 protections must “be provided to the fullest extent authorized by law to any other

 types of claims or causes of action.” Fla. Stat. § 768.39(7) (emphasis added).

 III.    The Act Should Apply Retroactively Because it is Remedial
         “A court ordinarily will apply the law in effect at the time it renders its

 decision.” See Tallahassee Mem. Regional Med. v. Bowen, 815 F.2d 1435, 1454 (11th Cir.

 1987). This is true even where the law was enacted after the events that gave rise to the

 suit, or when a lawsuit is already pending. Landgraf v. USI Film Prods., 511 U.S. 244,

 273 (1994); Love v. State, 286 So.3d 177, 187 (Fla. 2019) (“This Court has echoed on

 multiple occasions Landgraf’s notion of a retrospective law.”) While there is a

 presumption that a substantive statute operates prospectively rather than

 retrospectively, there is no presumption of prospective application where a statute is

 remedial, or relates to remedies or modes of procedure. Love, 286 So.3d at 187; Smiley

 v. State, 966 So.2d 330, 334 (Fla. 2007). “When the intervening statute authorizes or

 affects the propriety of prospective relief, application of the new provision is not

 retroactive.” 1 Landgraf, 511 U.S. at 273. (emphasis added). “[W]henever possible, such




 1
   “The term ‘retroactive’ is used in most court cases to refer to application of a law or decision to
 conduct occurring prior to passage of the law or issuance of the decision. Some courts and
 commentators differentiate between “retroactive” and “retrospective” application – the former
 referring to application of a new law or case to matured rights, e.g., to a case that has gone to final
 judgment, and the latter referring to supplication of a new law or case to pending controversies.” Joyner


                                                    6
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 7 of 18 PageID 1598




 [remedial] legislation should be applied to pending cases in order to fully effectuate the

 legislation’s intended purpose.” Id. (quoting Arrow Air, 645 So.2d at 424); Glass v.

 Captain Katanna’s Inc., 905 F.Supp.2d 1235, 1244 (M.D. Fla. 2013) (“‘where a statute

 is remedial in nature, it should be liberally construed to ‘preserve and promote access

 to the remedy intended by the Legislature.’”). Indeed, “courts are ‘without power to

 construe an unambiguous statute in a way which would extend, modify, or limit, its

 express terms or its reasonable and obvious implications.’” Id. at 1243, n. 16 (quoting

 Bennett v. St. Vincent’s Med. Ctr., Inc., 71 So.3d 828, 839 (Fla. 2011) (prohibiting

 statutory “readings that would render a part of a statute meaningless,” and instructing

 that courts “must give full effect to all statutory provisions”)). Here, the unambiguous

 text of the Act qualifies § 768.39 as a remedial statute.

         A.      The Act Is A Remedial Statute
         Without limitation, courts have generally described a remedial statute as being

 designed to: (i) correct, clarify, or validate; (ii) redress an existing grievance, problem,

 or injury; (iii) introduce provisions conducive to the public good; (iv) confer or changes

 a remedy; (v) respond to emergencies; (vi) correct mistakes; and/or, (vii) prevent

 circumvention, abuse, or misuse of laws. See Landgraf, 551 U.S. 244; see also Royale

 Green Condo Ass’n v. Aspen Specialty Ins. Co., 2008 U.S. Dist. LEXIS 118003, at *8 (S.D.

 Fla. Jul. 28, 2008); Maronda Homes, Inc. v. Lakeview Reserve Homeowners Ass’n, Inc., 127

 So. 3d 1258, 1272 (Fla. 2013); Home Bldg. & Loan Asso. v. Blaisdell, 290 U.S. 398 (1934);


 v. Monier Roof Tile, Inc., 784 F. Supp. 872, 875 n. 3 (S.D. Fla. 1992). For ease of reference, the use of
 the terms retrospective and retroactive in this brief refer to the latter category.



                                                    7
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 8 of 18 PageID 1599




 Metro. Dade Cty., 737 So.2d at 503 (citations omitted); Birnholz v. 44 Wall Street Fund,

 Inc., 880 F.2d 335, 338 (11th Cir. 1989) (“a remedy is the means employed by enforcing

 a right or in redressing an injury.”) (quoting St. John’s Village I, Ltd. v. Dept. of State, 497

 So.2d 990, 993 (Fla. 5th DCA 1986)).

        The Act is designed to redress an existing grievance and introduce legislation

 conducive to the public good, by “providing educational institutions with liability

 protections [i.e. remedies] against lawsuits seeking tuition or fee reimbursements or

 related damages resulting from the institutions changing the delivery of educational

 services, limiting access to facilities, or closing campuses during the COVID-19 public

 health emergency.” Fla. Stat. § 768.39(1). More specifically, subsections (3)(a), (3)(b),

 and (3)(c) are remedial because they confer remedies and otherwise operate to further

 remedies and/or confirm rights already in existence. See id. § 768.39(3)(a) (providing

 a remedy for educational institutions to employ against lawsuits for recovery of tuition

 and fees based on those institutions’ “reasonably necessary” actions in response to the

 COVID-19 pandemic), (3)(b)-(c) (codifying common law defenses of impossibility and

 justification in context of claims arising from educational institutions failure to provide

 in-person education and related services during COVID-19 public health emergency).

        The Act is curative in terms of existing law, but also in responding to the

 COVID-19 public health emergency and the interpretation of existing law. It was

 passed mere months after the district court opinion in Salerno and the beginning of the




                                                8
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 9 of 18 PageID 1600




 wave of “unprecedented” lawsuits against educational institutions in Florida. 2 Given

 the short lapse in time between the events giving rise to the grievances and the

 Legislature’s swift action to correct and redress same, the Act, and its remedial

 provisions, should be interpreted as the Legislature’s intent to clarify Florida law on

 the subject of educational institution obligations for in-person instruction and related

 services. Metro. Dade Cty., 737 So.2d at 503 (citations omitted) (opining that

 amendment passed five months after the Third District Court of Appeal’s opinion was

 “a legislative interpretation of the original law and not as a substantive change thereof”

 and “can be reasonably read as clarifying the legislative intent that the immunity

 provisions of the Act be construed in favor of real property owners.”).

         Moreover, the Act simply confirms and clarifies that the actions taken by

 educational institutions in response to COVID-19 and the various federal, state, and

 local orders reflect the public policy and State interest at that time. “The Legislature

 has the final word on declarations of public, and the courts are bound to give great

 weight to legislative determinations of facts.” University of Miami v. Echarte, 618 So. 2d

 196 (Fla. 1993) (cite omitted). “[L]egislative determinations of public purpose and

 facts are presumed correct and entitled to deference, unless clearly erroneous.” Id.

 There has not been, and cannot be, any showing that the Legislature’s findings “in this

 instant case are clearly erroneous” and, therefore, the Court should hold that the


 2In fact, the Legislature cited Salerno v. Florida S. Coll., 488 F. Supp. 3d 1211 (M.D. Fla. 2020) in its
 analyses of the Act. See CS/HB 1261, Analysis, Fla. House of Rep. (June 30, 2021, Jul. 6, 2021),
 available at: https://www.flsenate.gov/Session/Bill/2021/1261/Analyses/h1261d.EEC.PDF and
 https://www.flsenate.gov/Session/Bill/2021/1261/Analyses/h1261z1.PEL.PDF.


                                                    9
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 10 of 18 PageID 1601




 Legislature “has shown an ‘overpowering public necessity’ exists” and “no alternative

 method” for meeting the public necessity. Id. at 197.

         B.      The Act’s Other Provisions Are Procedural

         A “[p]rocedural law concerns the means and methods to apply and enforce . . .

 duties and rights.” Shaps v. Provident Life & Acc. Ins. Co., 826 So. 2d 250, 254 (Fla. 2002).

 Statutory provisions concerning admission of evidence and burdens of proof are

 procedural. See Love, 286 So.3d 177, 187; Bunin v. Matrixx Initiatives, Inc., 197 So. 3d

 1109, 1110 (Fla. 4th DCA 2016); Kenz v. Miami-Dade Cnty., 116 So.3d 461, 465 (Fla.

 3d DCA 2013) (collecting cases).3

         Accordingly, §768.39(4) is a procedural provision of the Act that is due to be

 applied without concerns regarding retroactive application. See Bunin, supra, 197 So.

 3d at 1110; Perez v. Bell South Telecommunications, Inc., 138 So. 3d 492, 498 (Fla. 3d

 DCA 2014) (new Daubert standard “indisputably applies retroactively” because

 statutes relating to admission of evidence are procedural) (cite omitted); City of

 Clermont v. Rumph, 450 So. 2d 573, 576 (Fla. 1st DCA 1984) (requiring additional

 evidence for causation element of workers’ compensation claim was procedural).

         Subsection (4) of the Act is also directly related to the Act’s remedial purpose,

 based on the Legislature’s findings that this lawsuit, and the “wave” of class-action


 3
   In Kenz, the court considered whether a law enacted after the plaintiff initiated the case, but before
 trial, applied retrospectively. Id. The appellate court affirmed the trial court’s determination that the
 law applied retrospectively because it was a procedural change in the law. Notably, the plaintiff’s
 argument that the law was substantive was rejected because the intervening law did not change any
 element of the plaintiff’s claim, and did not otherwise eliminate the accrued cause of action. Id. at 466.
 Similar to the Act at issue in this case, the law “concern[ed] evidence, the burden of producing which
 is upon the plaintiff, that the jury must consider in determine whether there was a breach of duty” Id.


                                                    10
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 11 of 18 PageID 1602




 lawsuits like it which seek to use generalized, immaterial, and unenforceable

 statements and descriptions in marketing materials and course catalogs to “infer” a

 contractual promise for in-person education and services during a declared public

 health emergency are without “legal precedent”. See Fla. Stat. § 768.39(1); supra.

 Despite being purely procedural, the evidentiary provision of subsection (4) is not a

 change in existing law; nor does it divest Plaintiff of any right to otherwise rely on

 those materials. Plaintiff’s contract claims are predicated exclusively on alleged (but

 non-existent) “promises” to provide in-person instruction in JU’s Academic Catalog,

 ambiguous references to generalized statements on JU’s website, and mere conclusory

 references to JU’s handbook, invoices, and other “publications.” See [DE 6], [DE 11,

 31]. To redress these “unprecedented” claims and theories, the Act expressly provides

 that in an action against an educational institution “for the reimbursement of tuition

 or fees, invoices, catalogs, and general publications of an education institution are not

 evidence of an express or implied contract to provide in-person or on-campus education and

 related services or access to facilities during the COVID-19 public health emergency.” Fla.

 Stat. § 768.39(4) (emphasis added). Accordingly, Plaintiff cannot allege, or sustain, her

 claims based on these materials. As she does not attempt to allege the existence of a

 contract or enforceable promise by, or through, any other source, her claims fail and

 must be dismissed.

       Subsection (7) of the Act concerns the burden of proof that applies in an action

 involving an educational institution’s compliance with a federal, state, or local order

 or a state agency directive “to alter the mode of deliver of instruction and related

                                             11
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 12 of 18 PageID 1603




 services or access to facilities.” Fla. Stat. § 768.39(7). This provision is purely

 procedural. Consequently, even to the extent § 768.39(7) amounts to an “increase” of

 a burden of proof, this provision still does not amount to a substantive change or

 impairment of any vested right. Kenz, supra at 465 (citing Stuart L. Stein, P.A. v. Miller

 Indus., Inc., 564 So.2d 539, 540 (Fla. 4th DCA 1990) (“increasing the burden of proof

 to a ‘clear and convincing’ standard did not amount to a substantive change in the

 statutory scheme” and therefore, applied retroactively)). Thus, because Subsection (7)

 of the Act is procedural in nature, this Court may apply the Act retroactively to dispose

 of Plaintiff’s claims in their entirety.

        C.     Even If Portions Are Construed As Substantive, The Act Still Applies
        Even if a new statute is substantive in nature, it can still apply retrospectively.

 In Florida, courts conduct a two-part analysis to determine whether a substantive law

 can be applied to a pending case, or to events occurring prior to the law’s enactment.

 “First, the Court must ascertain whether the Legislature intended for the statute to

 apply [retrospectively]. Second, if such an intent is clearly expressed, the Court must

 determine whether [retrospective] application would violate any constitutional

 principles.” Menendez v. Progressive Exp. Ins. Co., Inc., 35 So. 3d 873, 877 (Fla. 2010).

               1. The Legislature Intended for the Act to Apply Retroactively
        Where a statute, like the Act, expresses the Legislature’s clear intent for the law

 to apply retrospectively, courts are “assure[d] that the legislature itself has affirmatively

 considered the potential unfairness of retroactive application and determined that it is

 an acceptable price to pay for the countervailing benefits.” Metro. Dade County, 737


                                              12
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 13 of 18 PageID 1604




 So.3d at 500 (quote and alterations omitted).4 As demonstrated above, the Legislature

 intended for the Act to apply to this case because: (a) they could have, but did not

 prohibit it from applying retroactively; and (b) retroactive application is the only way

 for the Act to have any meaning or effect since it expressly seeks to redress particular

 events and claims that arose prior to enactment (spring 2020 pivot to virtual

 instruction). Thus, the question becomes whether the Act’s application in this case

 would violate constitutional principles. Discussed below, the answer is no, it does not.

                 2. The Act Does Not Violate Constitutional Principles
         In Florida, courts presume that all legislative acts are constitutional. See

 Lawnwood v. Seeger, 990 So. 2d 503, 508 (Fla. 2008) (“We do not take lightly a

 contention that a statute passed by the Legislature is unconstitutional and we start with

 the well-established principle that a legislative enactment is presumed to be

 constitutional.”). “[T]he burden rests with the party challenging the law to show that

 is invalid.” Campus Comm. v. Earnhardt, 821 So.2d 388, 392 (Fla. 5th DCA 2002)

 (quotes and citation omitted). Moreover, under Florida law, courts are “bound to

 resolve all doubts as to the validity of the statute in favor of its constitutionality,

 provided the statute may be given a fair construction that is consistent with the federal

 and state constitutions as well as with the legislative intent.” Caple v. Tuttle’s Design-

 Build, 735 So.2d 49, 51 (Fla. 2000) (quote and citation omitted). However, JU notes

 that a constitutional analysis is unnecessary given the existence of several dispositive


 4
   The legislative intent requirement “allocates to [the Legislature] responsibility for fundamental policy
 judgments concerning the proper temporal reach of statutes, and has the additional virtue of giving
 legislators a predictable background rule against which to legislate.” Landgraf, 511 U.S. at 272-73.


                                                    13
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 14 of 18 PageID 1605




 grounds that exist in this case. See Vazzo v. City of Tampa, 415 F. Supp. 3d 1087, 1090

 (M.D. Fla. 2019) (“The Eleventh Circuit follows 'the longstanding principle that

 federal courts should avoid reaching constitutional questions if there are other grounds

 upon which a case can be decided.'”).

       “Retroactive application of a civil statute ordinarily transgresses constitutional

 limitations on legislative power ‘if the statute impairs vested rights, creates new

 obligations, or imposes new penalties.’” See R.A.M. of South Florida, Inc. v. WCI

 Communities, Inc., 869 So. 2d 1210, 1217 (Fla. 2d DCA 2004) (citation omitted). A

 vested right is defined as “an immediate, fixed, right of present or future enjoyment”

 as well as “an immediate right of present enjoyment, or a present, fixed right of future

 enjoyment.” Id. at 1218 (quotes omitted). “[T]o be vested, a right must be more than

 a mere expectation based on an anticipation of the continuance of an existing law; it

 must have become a title, legal or equitable, to the present or future enforcement of a

 demand[.]” Id. (quote omitted).

       Plaintiff has no vested right in her alleged contract claims because, prior to

 COVID-19, no court has ever held that a contract, express or implied, exclusively for

 in-person education (or any other method or modality of instruction) existed, let alone

 was enforceable, especially during a declared public health emergency. Moreover, as

 demonstrated in JU’s Motion to Dismiss, Plaintiff has not sufficiently alleged the

 existence of a valid/enforceable contract, that JU breached said contract, or that she

 suffered any damages. [DE 11]. Notwithstanding, even if there was a valid vested right

 to a contract in this case, an impairment of a contract is constitutionally permitted in

                                           14
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 15 of 18 PageID 1606




 certain circumstances, especially those presented in this case. To determine this issue,

 courts balance “the actual effect of the provision on the contract and […] a party’s

 interest in not having the contract impaired against the State’s source of authority and

 the evil sought to be remedied.” Scott v. Williams, 107 So.3d 379 , 385 (Fla. 2013);

 Pomponio v. Claridge of Pompano Condominium, 378 So. 2d 774, 780 (Fla. 1980) (same).

 “[A]n impairment may be constitutional if it is reasonable and necessary to serve an

 important public purpose.” Id.

        The Supreme Court’s well-reasoned analysis in Home Bldg. L. Assn. v. Blaisdell,

 290 U.S. 398 (1934) is instructive.5          In Blaisdell, the Court upheld a Minnesota

 mortgage moratorium statute enacted to provide relief for homeowners threatened

 with foreclosure. Although the law directly affected lenders’ foreclosure rights under

 their mortgages with borrowers, the Court held the law did not violate the contract

 clause, because “the State . . . continues to possess authority to safeguard the vital

 interests of its people.” Id. at 434. The Court explained:

        Not only are existing laws read into contracts in order to fix obligations as
        between the parties, but the reservation of essential attributes of sovereign power is
        also read into contracts as a postulate of the legal order. The policy of protecting
        contracts against impairment presupposed the maintenance of a government by
        virtue of which contractual relations are worth while — a government which
        retains adequate authority to secure the peace and good order of society. This
        principle of harmonizing the constitutional prohibition with the necessary
        residuum of state power has had progressive recognition in the decisions of this
        Court.




 5
  The Florida Supreme Court has described Blaisdell as “the most important case in the history
 of contract clause interpretation.” Pomponio, supra, 378 So.2d at 776.


                                                 15
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 16 of 18 PageID 1607




 Id. (emphasis added). To that end, “[t]he States retain adequate power to protect the

 public health against the maintenance of nuisances despite insistence upon existing

 contracts.” Id. at 436 (emphasis added) (citations omitted); see id. (“Legislation to

 protect the public safety comes within the same category of reserved power.”); id. at

 439-40 (“And if state power exists to give temporary relief from the enforcement of

 contracts in the presence of disasters due to physical causes such as fire, flood or

 earthquake [or infectious disease], that power cannot be said to be non-existent when

 the urgent public need demanding such relief is produced by other and economic

 causes.”). Accordingly, the question is “not whether the legislative action affects

 contracts incidentally, or directly or indirectly, but whether the [Act] is addressed to a

 legitimate end and the measures taken are reasonable and appropriate to that end.”

 Pomponio, supra, 378 So.2d at 777. Common sense in this case indicates an answer in

 the affirmative. The Act obviously serves a legitimate end. Supra.6

         To be certain, this District has previously held that local orders which seek to

 protect the health safety of its people is a legitimate government interest. See Oakes v.

 Collier Cnty., Case No: 2:20-cv-568-FtM-38NPM, at *6 (M.D. Fla. Jan. 27, 2021). The

 underlying federal, state, and local orders referenced in the Act were issued under

 executive emergency powers; as such, the Act is rationally related to legitimate



 6
   Importantly, Blaisdell also reiterates the distinction between an obligation (i.e. the provisioning of a
 particular modality of academic instruction) and a remedy (i.e. a refund): “The distinction between
 the obligation of a contract, and the remedy given by the legislature to enforce that obligation, has
 been taken at the bar, and exists in the nature of things. Without impairing the obligation of the
 contract, the remedy may certainly be modified as the wisdom of the nation shall direct.” Id. at 429
 (quotations and cite omitted) (emphasis added).


                                                    16
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 17 of 18 PageID 1608




 governmental interests and, therefore, does not offend constitutional rights. Id. at *5

 (“Federal courts do not overturn state legislative action ‘unless the varying treatment

 of groups or persons is so unrelated to the achievement of any combination of

 legitimate purposes that we can only conclude that the legislature’s actions were

 irrational.’” (quoting Jones v. Gov. of Fla., 950 F.3d 795, 809 (11th Cir. 2020)). “[I]t is

 not [a court’s] function to review the decisions of elected officials to decide if they were

 wise or best fit to solve a problem.” Id. at *13-14 (citations omitted). “This is

 particularly true for legislative health responses to a pandemic, when latitude must be

 especially broad.” Id. (internal quotes and cite omitted). As a result, even if it is deemed

 to be substantive in nature, because the Act does not violate constitutional principles,

 it applies to dispose of Plaintiff’s claims in this lawsuit.

                                      CONCLUSION

        For the reasons set forth herein and in Defendant’s Motion to Dismiss [DE 11],

 Defendant respectfully requests that this Court dismiss Plaintiff’s Complaint, with

 prejudice, and for other further relief as this Court may see fit.

 DATED:        August 11, 2021
                                            Respectfully submitted,

                                                   JACKSON LEWIS PC
                                                   By: /s/ Todd R. Dobry
                                                   B. Tyler White, FBN: 0038213
                                                   Tyler.White@jacksonlewis.com
                                                   Todd R. Dobry, FBN: 109081
                                                   Todd.Dobry@jacksonlewis.com
                                                   501 Riverside Avenue, Suite 902
                                                   Jacksonville, FL 32202
                                                   Tele: 904-638-2655


                                              17
Case 3:21-cv-00178-MMH-JRK Document 36 Filed 08/11/21 Page 18 of 18 PageID 1609




                                                and
                                                NELSON MULLINS
                                                Paul M. Renner, FBN: 40304
                                                Paul.Renner@nelsonmullins.com
                                                Shaina Stahl, FBN: 77643
                                                Shaina.Stahl@nelsonmullins.com
                                                Lee D. Wedekind, III, FBN: 670588
                                                Lee.Wedekind@nelsonmullins.com
                                                390 N. Orange Ave., Suite 1400
                                                Orlando, FL 32801-1687
                                                Tele: 407-839-4200
                                                Fax: 406-425-8377
                                                Counsel for Jacksonville University

                            CERTIFICATE OF SERVICE
        This is to certify that on this 11th day of August, 2021, a true and correct copy
 of the foregoing has been filed via CM/ECF and served via electronic mail to the
 following counsel of record:

  Eric M. Poulin                    Sarah Westcot              Joshua D. Arisohn
  Anastopoulo Law Firm, LLC         Bursor & Fisher, P.A.      Bursor & Fisher, PA
  32 Ann Street                     701 Brickell Avenue.,      888 Seventh Ave
  Charleston, SC 29403              Suite 1420                 New York, NY 10106
  eric@akimlawfirm.com              Miami, FL 33133            jarisohn@bursor.com
                                    swestcot@bursor.com
  Roy T. Willey , IV
  Anastopoulo Law Firm, LLC
  32 Ann Street
  Charleston, SC 29403
  roy@akimlawfirm.com

                                                   By: /s/ Todd R. Dobry
                                                       Attorney


 4816-9671-0389, v. 11




                                           18
